                 Case 20-11602-BLS         Doc 9-2     Filed 06/19/20     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                              Chapter 11

 FACTOM, INC.,                                       Case No. 20-11602 (BLS)
                                                     Re: D.I. ______
                          Debtor.

    ORDER SCHEDULING CONFIRMATION HEARING AND FIXING RELATED
       DEADLINES AND APPROVING FORM OF BALLOT AND NOTICE

          Upon the Debtor’s motion for an order authorizing its rejection of the lease of the premises

located at 7801 North Capital of Texas Highway, Suite 240, Austin, Texas 78731 from U.S. REIF

EURUS Austin LLC, nunc pro tunc to June 18, 2020, the date it commenced this chapter 11 case

(“Petition Date”); and the Court having determined that the legal and factual bases set forth in the

motion, and at the hearing thereon, establish just cause for the relief granted herein; now, therefore,

it is hereby:

          ORDERED, that the motion is granted as set forth herein; and it is further

          ORDERED, that the Debtor’s lease of the above-described premises is rejected, effective

nunc pro tunc to the Petition Date.
